Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of claims 1-7 and 15 in the reply filed on 11/23/2022 is acknowledged. Claims 1-7 and 15 are currently under examination and the subject of the present Office Action. Claims 8-14 are withdrawn from consideration without traverse. 
As such, the restriction is made final.


Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/29/2021 and 01/28/2022 have been considered here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10087082 B2 (Schlenoff, 2018; as submitted on IDS of 10/29/2021).
In regards to claims 1-2 and 5-7, Schlenoff teaches a core-shell nanoparticle (see Schlenoff, column 6, lines 36-41), wherein the core is nanodiamond (see Schlenoff, column 6, line 8; claim 15) and the shell comprises zinc oxide (see Schlenoff, column 7, lines 40-41), silica (silicon dioxide) (see Schlenoff, column 6, lines 36-41). 
In regards to claims 3-4, Schlenoff teaches that the core of the nanoparticle can vary from about 1nm to about 500nm (see Schlenoff, column 6, lines 41-43). If a nanoparticles have size of 500 nm, that is at least 100nm. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Schlenoff does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Schlenoff with a reasonable expectation of success to obtain the composition of the instant invention. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20090202816 A1 (Schlenoff, 2009; PGPUB of Schlenoff on IDS of 10/29/2021) as applied to claims 1-7 above, and further in view of US PGPUB 20090220556 A1 (Shenderova et al., 2009; as submitted on IDS of 01/28/2022).
The teachings of Schlenoff have been described supra.
The teachings of Schlenoff are silent on the use of the nanoparticles in a cosmetic or sunscreen composition.
In regards to claims 1-4 and 15, Shenderova teaches a cosmetic or sunscreen composition comprising diamond nanoparticle (see Shenderova, abstract). The size of the particle is taught to be greater than 60nm (see Shenderova, abstract) and prefers that the size is from about 75 to about 125nm (see Shenderova, paragraphs 0058 and 0101). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1-7 and 15, it would be obvious to one with ordinary skill at the time of the effective filing date to use the teachings of Schlenoff and Shenderova to formulate a sunscreen composition comprising a core-shell nanoparticle wherein the core is comprised of nanodiamond and the shell is comprised of zinc dioxide as Shenderova teaches that the composition incorporates an ultraviolet inhibitor such as titanium dioxide or zinc oxide (see Shenderova, paragraph 0102). One with ordinary skill in the art would be motivated to combine the core-shell nanoparticles of Schlenoff with the sunscreen composition of Shenderova according to the method of manufacturing a cosmetic or sunscreen composition (see Shenderova, paragraph 0100) to yield the predictable results of formulating a sunscreen with a reasonable expectation of success. One with  ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190264101 A1 (Pousthomis et al, 2019).
In regards to claims 1-2 and 5-7, Pousthomis teaches a nanoparticle comprising a core and shell (see Pousthomis, abstract). The core comprises nanodiamond, graphene, carbon nanotube, fullerenes (see Pousthomis, paragraph 0593). The shell comprises zinc dioxide, silicon dioxide, aluminum oxide, boron oxide, and titanium dioxide (see Pousthomis, paragraph 0016). 
In regards to claims 3-4, the size of the nanoparticles has an average diameter ranging from 5 nm to 500 nm (see Pousthomis, paragraph 0016). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Pousthomis does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Pousthomis with a reasonable expectation of success to obtain the composition of the instant claims 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims with predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190264101 A1 (Pousthomis et al, 2019) as applied to claims 1-7 above, and further in view of US PGPUB 20090220556 A1 (Shenderova et al., 2009; as submitted on IDS of 01/28/2022).
The teachings of Pousthomis have been described supra.
The teachings of Pousthomis are silent on the nanoparticles being used in a sunscreen or cosmetic composition.
The teachings of Shenderova have been described supra.

In regards to claims 1-7 and 15, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Pousthomis and Shenderova to formulate a sunscreen composition comprising a core-shell nanoparticle wherein the core is comprised of nanodiamond and the shell is comprised of zinc dioxide as Shenderova teaches that the composition incorporates an ultraviolet inhibitor such as titanium dioxide or zinc oxide (see Shenderova, paragraph 0102). One with ordinary skill in the art would be motivated to combine the core-shell nanoparticles of Pousthomis with the sunscreen composition of Shenderova according to the method of manufacturing a cosmetic or sunscreen composition (see Shenderova, paragraph 0100) to yield the predictable results of formulating a sunscreen with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611